Per Curiam,
We think it clear that the devise to the testator’s widow for life was unhampered by any condition that she should occupy the premises as a residence unless they became uninhabitable. Nor did the will create any trust with regard to the property. The fact that the will imposed on the trustees of the residuary estate the duty of paying for the repairs of the property directly devised to the widow does not, as is contended by them, warrant the conclusion that the discretion as to what repairs are proper rests primarily with them. We do not say that it is their duty to pay for every substantial alteration of the building, or for all unnecessary and extravagant repairs that the life tenant may see fit to make. It is not necessary to discuss that extreme proposition in this case. It is sufficient to say, and as to that we are clear, that for such proper and reasonable repairs made by the life tenant as a prudent man managing his own property, and having the ability, would make, it is their duty to pay. The repairs made by the widow for which payment was allowed appear to have been of that character. We therefore think there was no error in the decree. The reasons given by the *245learned auditing judge fully sustain his conclusion, and further discussion by us is unnecessary.
The decree is affirmed and the appeal dismissed at the costs of the appellants.